DETAILED ACTION
Receipt is acknowledged of Applicant’s: (a) IDS, filed on 15 January 2019; (b) IDS, filed on 9 March 2020; and (c) response to restriction requirement, filed on 19 March 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Election/Restrictions
Applicant's election with traverse of Group I and the species of claims 25, 28, and 30 in the reply filed on 19 March 2021 is acknowledged.  The traversal is on the ground(s) that the rationale cited in the restriction “isn’t mutually exclusive to the process.”  See remarks, page 10.  This is found persuasive; as such, Groups I and II are rejoined in this Office action.  Applicant did not argue the species election, thus the species election remains in place.
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-24, 26, 27, 29, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 March 2021.
*  *  *  *  *
Claim Interpretation
	Claim 1 is a product (composition) directed to a supplement.  Structural limitations include L-glutamine, at least one mucogenic amino acid from those listed, lecithin, fructo-oligosaccharide, beta-glucan, RS-4 starch, and arabinoxylan oligosaccharide.  The claim also includes functional limitations suggesting the properties of various agents.  
	Independent claim 35 is directed to a method for administering a daily supplement with structural limitations recited from the supplement of claim 1.
*  *  *  *  *
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "appropriately" and the phrase “regular basis” in claim 35 are relative terms which renders the claim indefinite.  The term "appropriately" and the phrase “regular basis” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21, 25, 28, 30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0058671 (“Bedding”) (see IDS filed on 15 January 2019) in view of 2010/0284972 (“Naeye”) (see IDS filed on 9 March 2020) further in view of US 2006/0193959 (“Nie”) (see PTO-892).
	Bedding teaches a dietary supplement for the treatment and/or prevention of digestive disorders (see, e.g., abstract).
	Regarding claims 1, 3, and 35, the disclosed composition may comprise 2-20% L-glutamine (see [0073]).
	Regarding claims 1, 5, and 35, the disclosed composition may comprise 1-20% L-threonine (see [0072]).
	Regarding claims 1, 7, and 35, the disclosed composition may comprise a polar lipid, such as lecithin (see [0050]) at a concentration of 10-60% (see 0070).
	Regarding claims 1, 11, and 35, the disclosed composition may comprise 1-50% beta-glucan at a concentration of 1-50% (see 0071).
	Regarding claims 1, 16, and 17, the disclosed composition comprises 0.5-10% mannan oligosaccharide.
	Regarding claims 1, 18, 19, and 20, the disclosed composition comprises 3% guar gum (see [0077]).
	Regarding claim 21, the disclosed composition may comprise a medication (see [0082]).  
	Regarding claim 25, the disclosed composition may be in the form of a powder (see [0078]).
	Regarding claim 28, the disclosed composition may be used to treat ulcers (see [0085]).
	Regarding claim 30, the disclosed composition may be used to treat diabetes (see [0098]). 
	Regarding claim 32, the disclosed composition may comprise Vitamin B6 (see [0084]).
	Regarding claim 33, the disclosed composition may comprise chromium (see [0084]).
	Regarding claims 34 and 36, the disclosed composition may be administered at a dosage of about 1-30 grams per day (see [0081]).	
	Bedding explains that the disclosed composition is “highly effective in the treatment and/or prevention of digestive disorders…”  See, e.g., abstract.  
	Bedding differs from the instant claims in that it does not teach fructo-oligosaccharide, RS-4 starch, or arabinoxylan oligosaccharide.
	Naeye teaches compositions for improving the health of a subject such as improving gut health, or preventing or treating a gastrointestinal disorder, a cholesterol-related disorder, diabetes, or obesity (see, e.g. abstract).
	Regarding claims 1, 9, and 13-15, the disclosed composition may comprise up to 40g fibers per day (see [0095]) such as fructo-oligosaccharides, resistant starches, and arabinoxylan-oligosaccharides (see [0082] and claim 23).  Naeye explains that these dietary fibers area beneficial as prebiotics (see [0005]).  
	While Naeye teaches resistant starches (see above), it does not explicitly teach the claimed resistant starch, RS-4.
	Nie teaches starch-based chew products (see, e.g., abstract).  Nie explains that resistant starches (RS) are linked to foods with reduced glycemic indexes which do not provoke an intense insulin response and are thought to be beneficial for all animals, especially those with diabetes (see [0006]).
	The disclosed composition comprises 15-70% resistant starch (see [0013]).  Disclosed resistant starches include type 4 resistant starches (see [0015]).
The processes recited in claims 2, 4, 6, 8, 10, 12, and 14 are not essential to a determination of patentability of the composition disclosed in the claim.  The patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113. 
 	Regarding the properties recited in claims 1, 2, 14, 16-18, 21, and 34, Applicant’s composition, as claimed, contains the same components in the same configuration as the prior art.  Properties are the same when the structure and composition are the same.  Thus, burden shifts to applicant to show unexpected results, by declaration or otherwise.  In re Fitzgerald, 205 USPQ 594.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make the composition recited in claim 1, as taught by Bedding in view of Naeye further in view of Nie.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it is highly effective in the treatment and/or prevention of digestive disorders, as explained by Bedding.  Additionally, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to add fructo-oligosaccharide, arabinoxylan oligosaccharide, and a resistant starch to the composition of Bedding because they are beneficial as prebiotics, as explained by Naeye (see above).  Finally, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to add the RS-4 starch as a resistant starch because it is beneficial as a low glycemic index agent, as explained by Nie (see above).    
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615